Citation Nr: 0329897	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare another letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
which might corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with a 
description of these alleged stressors identified 
by the veteran: an unnamed buddy killed by a mine 
explosion involving his truck (no date recalled); 
small arms fire (no date recalled); and mortar fire 
on a fire base near Can Tho (no date recalled).  
Send a copy of the veteran's undated stressor 
statement, received by the Board on August 19, 
2002.  Provide USASCRUR with copies of any 
personnel records showing service dates, duties, 
and units of assignment.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
psychiatric examination to determine whether the 
veteran has PTSD due to a verified in-service 
stressful event.  Send the claims folder to the 
psychiatric examiner for review.
Request the psychiatric examiner to do the 
following:   Please examine the veteran to 
determine the nature, severity, and etiology of any 
currently diagnosed PTSD.  You should review the 
claims file, specifically including previous VA 
examination reports of record reflecting a 
diagnosis of PTSD, and indicate in writing that the 
claims file has been reviewed in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  After examination of the 
veteran, you should render a current psychiatric 
diagnosis or diagnoses which account for all of the 
veteran's psychiatric impairment.  You should offer 
the following medical opinions:  
a)  Does the veteran meet the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) criteria for PTSD?  Please 
indicate which PTSD symptoms the veteran has, and 
explain why these symptoms do or do not meet the 
DSM-IV criteria for a diagnosis of PTSD.  Please 
discuss the various VA examination reports of 
record that reflect a diagnosis of PTSD, whether or 
not based on a report of in-service stressors, as 
well as other psychiatric diagnoses, including 
depression, cannabis abuse, and alcohol 
abuse/dependence. 
b)  If you diagnose PTSD, what is the most likely 
etiology of the PTSD?  Please discuss the various 
VA examination reports of record that reflect a 
diagnosis of PTSD, as well as the death of the 
veteran's friend in 1998 following a 14 year 
relationship.
c)  If you diagnose PTSD, is it at least as likely 
as not that any currently diagnosed PTSD is 
etiologically related to verified stressful 
event(s) in service?  If not, to what current 
psychiatric disability(ies) are the veteran's 
current psychiatric symptoms more likely related?  
If so, please specifically identify which verified 
in-service stressful events you relied upon in 
rendering this opinion.   
You should provide a complete rationale 
for all conclusions and opinions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





